IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                   December 4, 2003 Session


 SAMUEL TIMOTHY COLLINS v. KNOX COUNTY, TENNESSEE, ET AL.

                        Appeal from the Circuit Court for Knox County
                         No. 03-90-01 Wheeler A. Rosenbalm, Judge

                                   FILED FEBRUARY 25, 2004

                                  No. E2003-01421-COA-R3-CV




CHARLES D. SUSANO , JR., concurring.


          I concur in the result reached by the majority. I do so because I believe the record before us
reflects undisputed material facts that negate an essential element of the plaintiff’s cause of action,
i.e., the element of “proximate causation” of the appellant’s damages. I do agree with the appellant
that there remains a genuine issue of material fact for the trier of fact as to the element of “cause in
fact.” I believe a jury could reasonably find that there is a “cause and effect relationship between the
defendant’s tortious conduct and the plaintiff’s injury or loss.” White v. Lawrence, 975 S.W.2d
525, 529 (Tenn. 1998). As the Supreme Court has pointed out, “cause in fact” addresses the “‘but
for’ consequences of an act.” Id. However, in my judgment, the conduct of the Sheriff’s Office,
once the deputies arrived at the bank and thereafter took the appellant into custody, conclusively
militates against a finding of proximate causation tying the bank’s conduct to the appellant’s
damages.



                                                       _______________________________
                                                       CHARLES D. SUSANO, JR., JUDGE




                                                   1